

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 10.1
 
SIXTH AMENDMENT TO CREDIT AGREEMENT
Parties:
 
“CoBank”:                                           CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111


“Borrower”:                                           Pilgrim’s Pride
Corporation
4845 US Highway 271 N.
Pittsburg, Texas 75686


“Syndication
Parties”:                                                      Whose signatures
appear below


Execution Date:       November 7, 2007
 
 
Recitals:
 
A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, that certain First Amendment to
Credit Agreement dated as of December 13, 2006, that certain Second Amendment to
Credit Agreement dated as of January 4, 2007, and that certain Third Amendment
to Credit Agreement dated as of February 7, 2007, and that certain Fourth
Amendment to Credit Agreement dated as of July 3, 2007, and that certain Fifth
Amendment to Credit Agreement dated as of August 7, 2007 (as so amended and as
amended, modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.
 
B. In connection with taking liens against certain of the GK Assets (“GK Pledged
Assets”), the Agent entered into a letter agreement with Borrower dated August
30, 2007 (“Further Action Letter”), wherein Borrower agreed to (i) take certain
action as may be specified by the Agent with respect to environmental concerns
pertaining to certain parcels of real property included within the GK Pledged
Assets, or, (ii) in lieu thereof, to elect to remove one or more of such
properties from the Available Amount Report and Available Amount calculations
(each such parcel a “Released Property” and together the “Released Properties”),
in which case Borrower would be entitled to have released the lien granted in
favor of the Agent against each parcel of Released Property.
 
C. Borrower has requested that the Agent and the Syndication Parties modify the
Credit Agreement to allow the Agent to effect release of Released Properties
pursuant to the Further Action Letter without the necessity of obtaining the
consent thereto by the Required Lenders, which the Agent and the Syndication
Parties are willing to do under the terms and conditions as set forth in this
Sixth Amendment to Credit Agreement (“Sixth Amendment”).
 
 
Agreement:
 
 
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 


1.           Amendments to Credit Agreement.  The Credit Agreement is amended as
of the Effective Date as follows:
 
1.1           Subsection 14.5.6 is amended by the addition of a new clause (f)
to read as follows:
 
 
14.5.6                      Release of Certain Liens. To take such action and
execute such documents as may be reasonably necessary to release any liens on or
security interests in any Collateral where Borrower is entitled to such release
in connection with (a) Dispositions permitted pursuant to the provisions of
Section 11.4(a), (b), and (c)(i) hereof, without the need to obtain the consent
of any of the Syndication Parties or Voting Participants; (b) the replacement or
removal of any Collateral (other than in connection with a Shut Down pursuant to
the terms of Section 10.15 hereof) where the book value of such Collateral is
$5,000,000.00 or less, without the need to obtain the consent of any of the
Syndication Parties or Voting Participants; (c) the removal of any facility from
the Available Amount Report (and therefore, from calculation of the Available
Amount) arising from a Shut Down pursuant to the provisions of Section 10.15
hereof where the book value of the Collateral subject to such Shut Down is
$10,000,000.00 or less, without the need to obtain the consent of any of the
Syndication Parties or Voting Participants; (d) dispositions permitted pursuant
to the provisions of Section 11.4(c)(ii) hereof, with the consent of the
Required Lenders; (e) the removal of any facility from the Available Amount
Report (and therefore, from calculation of the Available Amount) arising from a
Shut Down pursuant to the provisions of Section 10.15 where the book value of
the Collateral subject to such Shut Down is more than $10,000,000.00, with the
consent of the Required Lenders; and (f) the Administrative Agent’s receipt of a
notice from Borrower that, pursuant to the provisions of that certain letter
agreement between Borrower and the Administrative Agent dated August 30, 2007,
Borrower has elected to withdraw from the calculation of the Available Amount
one or more of the Sites (as defined in such letter agreement) as to which
Borrower has been required to take Future Actions (as defined in such letter
agreement) pursuant to the provisions of such letter agreement, provided that
simultaneously with such release the Available Amount for such Site shall be
automatically reduced by the Appraised Value for such Site as it was included in
the latest Available Amount Report (or reduced as otherwise provided in such
letter agreement if such Site was not specifically identified and included in
the latest Available Amount Report), such release to be made without the need to
obtain the consent of any of the Syndication Parties or Voting Participants.
Clause (a) of Subsection 14.7.2 is amended by the addition of a reference to
clause (f) of Subsection 14.5.6 so that such clause reads as follows:
 
(a)           Consenting to any action or amendment, or granting any waiver with
respect to, either the Revolving Loan or the Term Loan, not covered in
Subsection 14.7.1 and except as provided in Subsection 14.5.6(a), (b), (c) or
(f) hereof; or
 
2.           Conditions to Effectiveness of this Sixth Amendment.  The
effectiveness of this Sixth Amendment is subject to satisfaction, in the
Administrative Agent’s sole discretion, of each of the following conditions
precedent (the date on which all such conditions precedent are so satisfied
shall be the “Effective Date”):
 
2.1           Delivery of Executed Loan Documents.  Borrower shall have
delivered to the Administrative Agent, for the benefit of, and for delivery to,
the Administrative Agent and the Syndication Parties, the following document,
duly executed by Borrower:
 
A.           This Sixth Amendment
 
2.2           Syndication Parties Execution; Voting Participant Approval.  The
Administrative Agent shall have received (a) written approval of this Sixth
Amendment by at least the Required Lenders (including Voting Participants); and
(b) a copy of this Sixth Amendment executed by the Syndication Parties as
required.
 
2.3           Representations and Warranties.  The representations and
warranties of Borrower in the Credit Agreement shall be true and correct in all
material respects on and as of the Effective Date as though made on and as of
such date.
 
2.4           No Event of Default.  No Event of Default shall have occurred and
be continuing under the Credit Agreement as of the Effective Date of this Sixth
Amendment.
 
2.5           Payment of Fees and Expenses.  Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
(a) all fees presently due under the Credit Agreement (as amended by this Sixth
Amendment); and (b) all expenses owing as of the Effective Date pursuant to
Section 15.1 of the Credit Agreement.
 
3.           General Provisions.
 
3.1           No Other Modifications.  The Credit Agreement, as expressly
modified herein, shall continue in full force and effect and be binding upon the
parties thereto.
 
3.2           Successors and Assigns.  This Sixth Amendment shall be binding
upon and inure to the benefit of Borrower, Agent, and the Syndication Parties,
and their respective successors and assigns, except that Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of all the Syndication Parties.
 
3.3           Definitions.  Capitalized terms used, but not defined, in this
Sixth Amendment shall have the meaning set forth in the Credit Agreement.
 
3.4           Severability.  Should any provision of this Sixth Amendment be
deemed unlawful or unenforceable, said provision shall be deemed several and
apart from all other provisions of this Sixth Amendment and all remaining
provision of this Sixth Amendment shall be fully enforceable.
 
3.5           Governing Law.  To the extent not governed by federal law, this
Sixth Amendment and the rights and obligations of the parties hereto shall be
governed by, interpreted and enforced in accordance with the laws of the State
of Colorado.
 
3.6           Headings.  The captions or headings in this Sixth Amendment are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Sixth Amendment.
 
3.7           Counterparts.  This Sixth Amendment may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable.  Any party delivering an executed counterpart of this Sixth
Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Sixth
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Sixth Amendment.
 
[Signatures to follow on next page.]
 


 



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed as of the Effective Date.
ADMINISTRATIVE
AGENT:                                                                           CoBank,
ACB




By:  /s/ James H. Matzat
Name:                      James H. Matzat
Title:              Vice President




BORROWER:                                                      Pilgrim’s Pride
Corporation




By:  /s/ Richard A. Cogdill
Name:                      Richard A. Cogdill
Title:              Exe. VP, CFO, Sec & Treas.




SYNDICATION
PARTIES:                                                               CoBank,
ACB




By: /s/ James H. Matzat
Name:                      James H. Matzat
Title:              Vice President




Agriland, FCS




By:  /s/ Dwayne C. Young
Name:                      Dwayne C. Young
Title:              Chief Credit Officer


Deere Credit, Inc.




By:  /s/ Mark A. Thompson
Name:                      Mark A. Thompson
Title:              Vice President, AFS Operations




Bank of the West




By:  /s/ Larry L. Reding
Name:                      Larry L. Reding
Title:              Vice President




John Hancock Life Insurance Company




By:  /s/ Bradley A. Pierce
Name:                      Bradley A. Pierce
Title:              Director




The Variable Annuity Life Insurance Company


By:              AIG Global Investment Corp.,
Investment adviser


By:  /s/ William H. Hasson
Name:                      William H. Hasson
Title:              Managing Director




The United States Life Insurance Company in the City of New York


By:              AIG Global Investment Corp.,
Investment adviser


By: /s/ William H. Hasson
Name:                      William H. Hasson
Title:              Managing Director



 
 

--------------------------------------------------------------------------------

 



Merit Life Insurance Co.


By:              AIG Global Investment Corp.,
Investment adviser


By: /s/ William H. Hasson
Name:                      William H. Hasson
Title:              Managing Director




American General Assurance Company


By:              AIG Global Investment Corp.,
Investment adviser


By: /s/ William H. Hasson
Name:                      William H. Hasson
Title:              Managing Director


AIG International Group, Inc.


By:              AIG Global Investment Corp.,
Investment adviser


By: /s/ William H. Hasson
Name:                      William H. Hasson
Title:              Managing Director


AIG Annuity Insurance Company


By:              AIG Global Investment Corp.,
Investment adviser


By: /s/ William H. Hasson
Name:                      William H. Hasson
Title:              Managing Director


Transamerica Life Insurance Company




By:  /s/ Stephen Noonan
Name:                      Stephen Noonan
Title:              Vice President


The CIT Group/Business Credit, Inc.




By:  /s/ Tedd Johnson
Name:                      Tedd Johnson
Title:              Vice President

 
 

--------------------------------------------------------------------------------

 



Metropolitan Life Insurance Company




By:  /s/ Steven D. Craig
Name:                      Steven D. Craig
Title:              Director




Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New
York Branch




By:  /s/ Richard J. Beard
Name:                      Richard J. Beard
Title:              Executive Director




By:  /s/ Rebecca Morrow
Name:                      Rebecca Morrow
Title:              Executive Director




Farm Credit Services of America, PCA




By:  /s/ Bruce P. Rouse
Name:                      Bruce P. Rouse
Title:              Vice President

 
 

--------------------------------------------------------------------------------

 
